PER CURIAM:
Salil V. Desai appeals the district court’s order affirming the Commissioner of Social Security’s decision denying Social Security Disability and Supplemental Security Income benefits. We must uphold the district court’s disability determination if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.1996). We have reviewed the record and the district court’s order and find no reversible eiTor. Accordingly, we affirm on the reasoning of the district court. Desai v. Commissioner of Social Security, No. CA-03-93 (W.D.N.C. Aug. 6, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED